Two questions arise in this case: (1) whether the deed, being purely voluntary, is to be considered on that account merely fraudulent as against subsequent                    (172) purchasers; and (2) if the deed be not void on that account, whether there be any circumstances disclosed in this case from which a jury ought to infer fraud.
It cannot be denied that by the common law a father might make a good and valid gift of a chattel, either by deed or without deed, by declaring his intention to give, and placing the property given in the possession of the donee. But on account of many secret deeds of gift of slaves, the Legislature in 1784 declared "that from and after 1 January next all sales of slaves shall be in writing, attested by at least one credible witness, or otherwise shall not be valid; and all bills of sale of negroes, and deeds of gift of any estate of whatever nature, shall, within nine months after the making thereof, be proved in due form and recorded; and all bills of sale and deeds of gift not authenticated and perpetuated in manner by that act directed shall be void and of no force whatsoever." The deed in question being regularly executed, proved and recorded according to the provisions of this act, must necessarily be good and valid according to the common law and according to the statute, unless it should be found fraudulent as against creditors. In England the leading statutes for the suppression of fraud are 13 and 27 Eliz. The first, for the protection of creditors, and the second, of subsequent purchasers. Our act of 1715 is nearly a literal copy of the first. That act declares "that for abolishing and avoiding feigned, convinous and fraudulent feoffments, gifts, grants, alienations, conveyances, bonds, suits, judgments and executions, as well of lands and tenements as of goods and chattels, which of late have been and still are devised and contrived of malice, fraud, covin or collusion, to the end, purpose and intent to delay, hinder and defraud creditors and others of their just and lawful actions, debts and accounts, it is enacted that all and every feoffment, gift, grant, alienation, bargain          (173) and conveyance of lands, tenements, hereditaments, goods and chattels, or of any of them, by writing or otherwise, and all and every bond, suit, judgment and execution at any time had *Page 136 
or made since 1 January, 1714, or at any time hereafter to be had or made to or for any intent or purpose, last before declared and expressed, shall be from henceforward deemed and taken (only as against that person or persons, his or their heirs, executors, administrators and assigns, and every of them, whose actions, suits, debts, accounts, damages, penalties and forfeitures shall release by such convinous or fraudulent devices and practices as is aforesaid, or shall or might be in any wise disturbed, hindered, delayed or defrauded) to be clearly and utterly void, frustrate and of no effect, any pretense, color, feigned consideration, expressing of use, or any matter or thing to the contrary notwithstanding." The case expressly states that at the time of the gift the donor was not indebted; and as he had no creditor then nor since, who could be affected or defrauded by the deed in question, it must follow that the act of 1715 can have no operation in this case, especially as the defendant does not pretend to invalidate the deed as a creditor, but as a subsequent purchaser.
Let us then examine statute 27 Eliz. and see whether it can affect this case. This act, made "for avoiding fraudulent, feigned and convinous conveyances, gifts, grants, charges, uses and estates, and for the maintenance of upright and just dealing in the purchase of lands, tenements and hereditaments," enacts "that all and every conveyance, grant, charge, use, estate, encumbrance and limitation of use or uses, of, in or out of any lands, tenements or other hereditaments whatsoever, had or made, or at any time hereafter to be made, for the intent and purpose to defraud and deceive such person or persons, bodies, bodies politic and corporate, as have purchased, or shall afterwards (174)   purchase in fee simple, fee tail, for life, lives or years, the same lands, tenements and hereditaments, or any part or parcel thereof, so formerly conveyed, granted, leased, charged, encumbered, or limited in use, or to defraud and deceive such as have or shall purchase any rent, profit, commodity, in or out of the same or any part thereof, shall be deemed and taken only as against that person and persons, bodies politic and corporate, his and their heirs, successors, executors, administrators and assigns, and against all and every other person and persons lawfully having or claiming by, from or under them or any of them, which have purchased or shall hereafter so purchase for money or other good consideration the same lands, tenements or hereditaments, or any part or parcel thereof, or any rent, profit or commodity in or out of the same, to be utterly void, frustrate and of none effect, any pretense, color, feigned consideration, or expressing of any use or uses, to the contrary *Page 137 
notwithstanding, etc." This statute refers only to lands, or to rents and profits issuing out of lands, and does not apply to personal property. It is indeed decided in Otley v. Manning, 9 East, 59, that a voluntary conveyance is eo nomine and, unaccompanied with any other circumstance of fraud, void as against subsequent purchasers. That, however, was a conveyance of land.
But if this act had received such a construction that every deed which was void under statute 13 Eliz. against creditors should be held void under this act as against purchasers, yet the reasons before given show that this deed could at no period be held void as against creditors. From the statement of the case it would seem that much reliance was intended to be placed on the circumstance of the donor's remaining in possession; and it is admitted that in most cases this is a very strong badge of fraud, and sufficient in many to induce a jury to infer fraud. Yet there may be circumstances attending the transaction that will destroy or rebut such inference, as where,               (175) by the terms of the deed, the donor is to remain in possession, etc. In this case the donees were infants, and lived with the donor, and were not capable of having any other possession than that of their father, their natural guardian. And this is as strong a circumstance to rebut fraud as where the possession is consistent with the deed, especially when connected with the notoriety of the gift and the registration of the deed at the first court after its execution. The donor's remaining in possession is a badge of fraud only where there are creditors deceived or likely to be defrauded by the gift; in this case there were none. Judgment for the plaintiff.